DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/31/2022 has been entered.
Response to Arguments
On page 9 of the Remarks, Applicant contends the issues surrounding the rejection of claims 4–8 under 35 U.S.C. 112(b) can be understood by considering the transmission link as broadly defined in claim 1 so that there is room for each of the further definitions of the transmission link as recited in the dependent claims.  At one level, Examiner agrees with Applicant.  However, Examiner finds the skilled artisan, endeavoring to interpret what each of the claims do and do not cover would be confused.  Applicant’s response to Examiner’s concern about a single device being claimed did not alleviate the confusion.  As Applicant admits, only a single device is claimed and that would require the device “has to incorporate GPS electronics to provide information to display.”  Remarks, 10.  Rhetorically, is it really Applicant’s contention that this single device would incorporate GPS electronics within the same device and then use wireless transmission protocol to send it mere inches away?  Examiner notes it is possible, just not likely or practical.  Because it is unlikely or impractical, which alone is not a problem, the problem is that such an interpretation appears unreasonable when Applicant’s Specification does not specifically sanction this out-of-the-ordinary interpretation.  Indeed, Examiner finds the more reasonable interpretation to be there is a problem with how the claimed invention is being recited.  Examiner finds it more helpful to both Applicant and the public to resolve these issues now, during prosecution, rather than allow a patent to issue with open issues regarding clarity.  Examiner would just ask Applicant consider once more whether the claims have the clarity desired.
On pages 10–25 of the Remarks, Applicant contends the prior art does not teach or suggest the feature added by way of amendment to independent claim 1.  Examiner disagrees for the reasons explained in the rejection under 35 U.S.C. 103, infra.  Specifically, Examiner principally relies on the teachings of Aloumanis to teach or suggest the amended features in view of the level of skill in the art, general physics principles, and patent doctrine establishing that human activity cannot be patented.
Other claims are not argued separately.  Remarks, 10–26. 
Examiner incorporates herein previous responses to arguments, which are deemed responsive to at least Applicant’s Remarks, page 25.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 first purports to require the maximum speeds on a racetrack be manually input but then recites the speeds are higher for straight sections than cornering sections.  As explained in the 103 rejection, infra, Examiner notes, among other issues, a clarity issue.  Keeping in mind the maximum speeds are manually input by a user, the limitation for different speeds based on straight sections and cornering sections appears to be impermissibly claiming human behavior.  Because a manually set time can be any time the user desires, how can there be a limitation regarding what those decisions of the user are?  Because the skilled artisan is confused by how the limitation is met, the scope of the claim is not reasonably certain under 35 U.S.C. 112(b).
Claims 4–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims first purport to establish that the “transmission link” is wireless (in claim 4), but then go on to claim that the transmission link has a “rotatable joint” (claims 5 and 7), “bendable adjusting arm” (claim 6), or a “foldable joint” (claim 8).  It does not make sense to have a wireless transmission link be, for example, bendable.  Furthermore, the claims appear to want to attach the GPS speedometer a different way than the display, leading the skilled artisan to conclude there are two devices at play here.  One is the GPS electronics, which wirelessly convey information to a display, and the second device being a display.  However, claim 1 only claims a single device (see preamble) and appears to claim the GPS speedometer and display as integrated into a single device.  Examiner finds the skilled artisan would have serious concerns about the clarity of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Examiner finds the claimed invention and the numerous claimed embodiments are mere combinations of prior art elements (prior art GPS speedometer combined with various prior art display technologies, display positions, power provision, and/or uses).  Examiner finds original claims 5–7 are embodied by prior art heads-up displays (HUD) for motorcyclists wherein the HUD is attachable to a helmet and provides information such as GPS speed.  Companies such as Nuviz, Skully, Hudway, and Livemap have offered products that antedate the filing date of this application.  Claim 8 provides the GPS speed on a wrist watch.  Claims 9 and 10 provide the GPS speed on transparent glasses such as Google Glass.
Claims 1, 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 2015/0338659 A1), Garmin, “Edge 20/25:  The Smallest and Lightest GPS Bike Computer with Connected Features from Garmin,” June 24, 2015, accessed 06/02/2020 at https://‌www.‌youtube.‌com/‌watch?v=‌XIro1Z585FU. (herein “Garmin”), and Aloumanis (US 9,247,779 B1).
Regarding claim 1, the combination of Gallery, Garmin, and Aloumanis teaches or suggests a transportation information display device for a vehicle, comprising:  a GPS speedometer for obtaining a current speed of the vehicle by computing a current speed of said GPS speedometer, wherein said GPS speedometer comprises a housing (Garmin, minute 0:12:  teaches a GPS speedometer in a housing; Gallery, Abstract:  teaches housing(s) for the display and GPS; see also Garmin, minute 0:18:  teaches a housing for all components of the GPS receiver and display), a GPS antenna provided at said housing for receiving GPS signal (Garmin does not appear to teach what Gallery teaches; Gallery, ¶ 0028:  teaches a GPS receiver; Examiner finds it inherent to have a GPS antenna for a GPS module because GPS data wirelessly comes from satellites, all such wireless technology requiring an antenna), and a GPS module received in said housing for serving as a circuit to convert the GPS signal into GPS data and convert the GPS data into a current speed signal of the vehicle (Gallery, ¶ 0028:  teaches a GPS receiver in a helmet mounted display (HMD) device; Gallery, ¶ 0029:  teaches that the GPS data can be from a smartphone; see also Gallery, ¶ 0035; Gallery, ¶ 0037:  teaches the HMD can display speed information to e.g. the motorcycle rider, which Examiner finds the skilled artisan would interpret as GPS speed information since a helmet does not have an independent way to determine vehicle speed; Examiner finds Gallery does not as explicitly teach that which Garmin teaches regarding vehicle speed obtained by GPS and regarding GPS calculations occurring in the single housing; Garmin, minute 0:18:  teaches GPS speed obtained from a small GPS receiver and displayed to a vehicle rider in a single housing; see also Aloumanis, col. 9, ll. 33–52:  teaching the GPS subsystem can be used to calculate vehicle speed); a display unit adapted for displaying a current speed of the vehicle from said GPS speedometer (see preceding limitation); a first attachment provided at said housing for detachably attaching said GPS speedometer to an object (Garmin, minute 0:10:  teaches the GPS speedometer housing has a twist-lock attachment on the housing that locks onto a bracket using a quarter turn to engage the tabs on the left and right flanks); and a data transmission link operatively linking between said GPS speedometer and said display unit to send the current speed signal of the vehicle from said GPS module to said display unit, wherein a distance between said GPS speedometer and said display unit is adjustable and extendable via said data transmission link, such that when said GPS speedometer is detachably attached via said first attachment, said display unit is selectively supported at a desired location for providing a visualization of the current speed of the vehicle into a visual field of a driver within the driver's line of sight without requiring the driver to remove said visual field away from the road (Gallery, ¶¶ 0028–0030:  teaches that the GPS sensor can be either integrated into the HMD or on a peripheral device separate from the HMD, the HMD being a monocular device in the field of view of the wearer and adjustable (Gallery, ¶ 0038); see also Gallery, ¶ 0032; compare Applicant’s Fig. 3), and a speed setting module built-in with said GPS speedometer to operatively link to said display unit (Aloumanis, col. 2, ll. 22–38:  teaches GPS used to determine vehicle speed; Aloumanis, col. 7, ll. 14–20:  teaches speedometer readings can be sent to a display), wherein said speed setting module is configured to generate a speed warning signal on said display unit in response to said GPS data (Aloumanis, col. 9, ll. 11–28:  teaches setting manual speed limit triggers and displaying notifications), wherein said speed setting module comprises a track mode setter programmed to:  determine a track layout of a racetrack in response to GPS data; manually set a maximum speed at each section of the racetrack; and indicate the maximum speed, which is manually set, on said display unit when said GPS speedometer moves at the racetrack (Aloumanis, col. 8, ll. 17–24:  teaches a GPS map of a racetrack providing speed and gear information to the rider wearing the HUD; Aloumanis, col. 4, ll. 60–65:  teaches speed information, including manually set speed limits (see above), can be provided to a racetrack driver at points along the racetrack as the driver encounters those points in the racetrack as mapped by GPS), wherein the racetrack includes a plurality of straight sections and cornering sections, and a higher maximum speed is set on the straight sections than the cornering sections (Examiner notes three things; First, this limitation that straight sections have faster driving speeds than cornering sections is a recitation of general physics principles, is inherent in the world, and is obviously not inventive; Second, keep in mind the maximum speeds were manually input by a user, so this limitation is attempting to claim human behavior, which is impermissible; A manually set time can be any time, which leads to the third point; Perhaps Applicant could claim this idea by saying the system or device will not allow the user to set maximum speeds on straight sections that are lower than the maximum speeds set in cornering areas; However, how the system automatically determines what is a corner and what is a straight section is likely outside the scope of the written description of the invention); the corresponding maximum speed and the vehicle’s current speed are displayed on the display unit when the vehicle locates at the corresponding section of the racetrack (Aloumanis, col. 8, ll. 17–24:  teaches a GPS map of a racetrack providing speed and gear information to the rider wearing the HUD; Aloumanis, col. 4, ll. 60–65:  teaches speed information, including manually set speed limits (see above), can be provided to a racetrack driver at points along the racetrack as the driver encounters those points in the racetrack as mapped by GPS).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine or modify the elements taught by Gallery, with those of Garmin, because the combination of GPS speed data for a heads-up display (HUD) is explicitly taught, or at least suggested, in paragraph [0037] of Gallery and because combining GPS speed with information provided to a vehicle operator represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations or modifications of Gallery and Garmin used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine or modify the elements taught by Gallery and Garmin, with those of Aloumanis, because the combination of GPS speed data for a heads-up display (HUD) is explicitly taught, or at least suggested, in paragraph [0037] of Gallery and because combining GPS speed with information provided to a vehicle operator, including specifically manually set speed limits on a racetrack, represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations or modifications of Gallery, Garmin, and Aloumanis used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Gallery, Garmin, and Aloumanis teaches or suggests the transportation information display device, as recited in claim 2, further comprising a power source which is rechargeable and is received in said housing for electrically powering said GPS speedometer and said display unit (Gallery, ¶ 0026:  teaches a battery disposed in the housing; Garmin, minute 0:16:  shows a battery icon for displaying the “charge” left in the battery; Examiner finds such teachings of the prior art render obvious Applicant’s rechargeable battery).
Regarding claim 11, the combination of Gallery, Garmin, and Aloumanis teaches or suggests the transportation information display device, as recited in claim 1, wherein said data transmission link comprises a transmission cable electrically connecting said GPS speedometer to said display unit (Gallery, ¶ 0028:  teaches the assembly can be a wired assembly).
Regarding claim 20, the combination of Gallery, Garmin, and Aloumanis teaches or suggests the transportation information display device, as recited in claim 1, wherein said GPS speedometer comprises a recording module recording the current speed of the vehicle in response to said GPS data within a predetermined time interval (Aloumanis, col. 2, ll. 39–49:  teaches recording sensor data such as speed; Aloumanis, col. 9, ll. 53–63:  teaches recording any determinable event or occurrence from a trigger event; see treatment of claim 1 regarding the triggering event being the exceeding of speed limit, manually set; see also Aloumanis, col. 9, ll. 11–28:  teaches recording a time interval when a rider exceeds a speed limit).
Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Zenoff (US 2016/0026423 A1).
Regarding claim 4, the combination of Gallery, Garmin, Aloumanis, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, further comprising a second attachment provided at said display unit for attaching said display unit onto a desire location of a windshield of the vehicle, wherein said first attachment comprises a detachable clip provided at said housing for detachably clipping at a handbar of the vehicle which is a motorcycle, wherein said second attachment comprises a self-adhesive film provided at said display unit for adhering said display unit on the windshield of the vehicle, wherein said data transmission link is configured to generate a wireless connection between said GPS speedometer and said display unit (see rejection under 35 U.S.C. 112(b); Examiner finds the skilled artisan could just as easily mount the sensor to a windshield or any other object; Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.); Gallery, ¶ 0028:  teaches the assembly can be a wired assembly; Neither Gallery, nor Garmin teaches clips, suction cups, magnetic attachment, or adhesive like Zenoff’s paragraphs [0092], [0112], [0117], and [0120] respectively; In view of the prior art as a whole and one having ordinary skill in the art, Examiner finds none of Applicant’s disclosed attachment means would overcome a finding of obviousness).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine or modify the elements taught by Gallery, Garmin, and Aloumanis, with those of Zenoff, because the combination of a display device and the claimed attachment means is explicitly taught, or at least suggested, in paragraphs [0092], [0112], [0117], and [0120] of Zenoff and because combining the claimed attachment means with displays or other electronic devices represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations or modifications of Gallery, Garmin, Aloumanis, and Zenoff used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Gallery, Garmin, Aloumanis, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said data transmission link comprises a rotatable joint rotatably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is fixed at a desire location via said first attachment, said display unit is capable of being rotated to selectively adjust a viewing angle thereof, wherein said first attachment comprises a suction cup provided at said housing for detachably coupling said housing on a windshield of the vehicle (Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.); Gallery, ¶ 0028:  teaches the assembly can be a wired assembly; Neither Gallery, nor Garmin teaches clips, suction cups, magnetic attachment, or adhesive like Zenoff’s paragraphs [0092], [0112], [0117], and [0120] respectively; In view of the prior art as a whole and one having ordinary skill in the art, Examiner finds none of Applicant’s disclosed attachment means would overcome a finding of obviousness).
Regarding claim 6, the combination of Gallery, Garmin, Aloumanis, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said data transmission link comprises a bendable adjusting arm, which is made of bendable material, having one end connected to said housing of said GPS speedometer and another end connected to said display unit, and a transmission cable extended within said bendable adjusting arm to electrically connect said GPS module to said display unit, such that said bendable adjusting arm is selectively bent to adjust a position of said display unit so as to selectively adjust a viewing angle thereof (Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.); Gallery, ¶ 0028:  teaches the assembly can be a wired assembly; Examiner notes Applicant’s original claim did not recited, but likely meant the arm is made out of a bendable material as opposed to using a bending mechanism such as a hinge; Gallery, ¶ 0038:  teaches a hinged system, however, Examiner finds a bendable arm made from bendable material is a mere prior art combination that would have been obvious to the skilled artisan), wherein said first attachment comprises a self-adhesive film provided at said housing for detachably adhering said housing on a helmet surface (Neither Gallery, nor Garmin teaches clips, suction cups, magnetic attachment, or adhesive like Zenoff’s paragraphs [0092], [0112], [0117], and [0120] respectively; In view of the prior art as a whole and one having ordinary skill in the art, Examiner finds none of Applicant’s disclosed attachment means would overcome a finding of obviousness).
Regarding claim 7, the combination of Gallery, Garmin, Aloumanis, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said first attachment is a headgear attachment provided at said housing for detachably attaching said GPS speedometer at the headgear (Gallery, ¶ 0039 et seq. teaches the mounting system of the GPS display device), wherein said headgear comprises a clip provided at said housing for detachably clipping at a visor of the headgear (Zenoff, ¶ 0092:  teaches clips as a type of attachment means that a skilled artisan would consider as an attachment solution), wherein said data transmission link comprises a rotatable joint rotatably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is coupled at the headgear via said headgear attachment, said display unit is capable of being rotated to selectively adjust a viewing angle thereof (Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.) for correct viewing).
Claims 12–14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Mader (US 2018/0276908 A1).
Regarding claim 12, the combination of Gallery, Garmin, Aloumanis, and Mader teaches or suggests the transportation information display device, as recited in claim 1, wherein said display unit comprises a flexible screen film for displaying the current speed of the vehicle, and a self-adhesive film provided at said flexible screen film for adhering said flexible screen film on a surface, wherein said data transmission link comprises a transmission cable electrically connected said GPS speedometer to said flexible screen film (Mader, ¶ 0016:  teaches the HUD display may be applied to the windshield as a “stick-on film”; Examiner notes wireless and wired connections are ubiquitous in this art and thus obvious in view of the level of skill in the art).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Aloumanis, with those of Mader, because all four references are drawn to vehicle displays and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, and Mader used in this Office Action unless otherwise noted.
Regarding claim 13, the combination of Gallery, Garmin, Aloumanis, and Mader teaches or suggests the transportation information display device, as recited in claim 1, further comprising a solar cell electrically connected to said display unit for converting solar energy into electrical energy for said display unit (Mader, ¶ 0021:  teaches a solar charging system for the smart mirror) and a self-adhesive film provided at said display unit for adhering said display unit on a surface of the object (Mader, ¶ 0016:  teaches the HUD display may be applied to the windshield as a “stick-on film”).
Regarding claim 14, the combination of Gallery, Garmin, Aloumanis, and Mader teaches or suggests the transportation information display device, as recited in claim 13, wherein said display unit is wirelessly connected to said GPS speedometer, wherein said GPS speedometer and said display unit are placed at different locations (Gallery, ¶¶ 0028–0029:  teaches the display unit can be wirelessly connected to, and thus separated from, the GPS).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Parara (US 2016/0338642 A1).
Regarding claim 8, the combination of Gallery, Garmin, Aloumanis, and Parara teaches or suggests the transportation information display device, as recited in claim 3, wherein said first attachment comprises a wrist band provided at said housing for detachably attaching said GPS speedometer at a wrist of a user, wherein said data transmission link comprises a foldable joint foldably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is coupled at the wrist via said wrist band, said display unit is capable of being unfolded to selectively adjust a viewing angle thereof (Parara, Figs. 12 and 13:  teach a smart watch that is foldable and able to rotate the display toward the viewer).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Aloumanis, with those of Parara, because all four references are drawn to small or wearable GPS displays, because rotatable watch displays allow for better screen viewing (Parara, ¶ 0044), and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, and Parara used in this Office Action unless otherwise noted.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Rodriguez (US 2017/0185716 A1).
Regarding claim 9, the combination of Gallery, Garmin, Aloumanis, and Rodriguez teaches or suggests the transportation information display device, as recited in claim 3, wherein said housing of said GPS speedometer is integrally formed with a spectacle frame while said display unit is provided at an inner surface of a spectacle lens to form an integrated eye gear (Rodriguez, ¶ 0028:  teaches a display on the inner surface of a lens of eyewear).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Aloumanis, with those of Rodriguez, because all four references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying content on an inner surface of a lens (Rodriguez, ¶ 0028) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, and Rodriguez used in this Office Action unless otherwise noted.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Eastwood (US 2018/0292660 A1).
Regarding claim 10, the combination of Gallery, Garmin, Aloumanis, and Eastwood teaches or suggests the transportation information display device, as recited in claim 3, further comprising a second attachment provided at said display unit for attaching said display unit onto an inner surface of a spectacle lens, wherein said first attachment comprises a detachable clip provided at said housing for detachably clipping said housing at a spectacle frame, wherein said second attachment comprises a self-adhesive film provided at said display unit for adhering said display unit on an inner surface of a spectacle lens (Paragraph [0067] of Applicant’s Specification explains that the second attachment means is an adhesive; According to Merriam-Webster, to laminate means “to unite (layers of material) by an adhesive or other means”; Eastwood, ¶ 0030:  teaches the display portion of the glasses 128 is laminated with the lens 122).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Aloumanis, with those of Eastwood, because all four references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying content on a surface of a lens (Eastwood, ¶ 0030) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, and Eastwood used in this Office Action unless otherwise noted.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, Mader, and Majoros (US 2017/0267060 A1).
Regarding claim 15, the combination of Gallery, Garmin, Aloumanis, Mader, and Majoros teaches or suggests the transportation information display device, as recited in claim 3, further comprising a photocell switch provided at said housing and electrically connected to said power source to automatically switch on and off said GPS speedometer (Mader, ¶ 0050:  teaches automatically turning off the GPS speedometer, which is part of the smart mirror (¶ 0016), upon the GPS speed confronting a threshold; Majoros, ¶ 0017:  teaches photocell switches for controlling power of an add-on system of a vehicle, particularly a motorcycle).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, Aloumanis, and Mader, with those of Majoros, because all five references are drawn to vehicle components, because adding a photocell switch to an off-vehicle accessory can be useful for power management (Majoros, ¶ 0017), and because combining a photocell switch with a GPS HUD represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, Mader, and Majoros used in this Office Action unless otherwise noted.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Aloumanis, and Cai (US 2018/0348000 A1).
Regarding claim 17, the combination of Gallery, Garmin, Aloumanis, and Cai teaches or suggests the transportation information display device, as recited in claim 16, wherein said speed setting module comprises a light indicator provided at said display unit for generating said speed warning signal, wherein said light indicator comprises a LED light bulb provided at said display unit to generate light flashing as said speed light indicator (Cai, ¶ 0046:  teaches displaying speed warnings).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Aloumanis, with those of Cai, because all four references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying speed warnings (Cai, ¶ 0046) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Aloumanis, and Cai used in this Office Action unless otherwise noted.
Regarding claim 18, the combination of Gallery, Garmin, Aloumanis, and Cai teaches or suggests the transportation information display device, as recited in claim 16, wherein said speed setting module comprises a manual setter operatively connected to said GPS speedometer for manually setting a speed limit to generate said speed warning signal (Cai, ¶ 0046:  teaches displaying speed warnings).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abramson (US 2016/0205238 A1) teaches the speed of a vehicle being determined by a GPS (¶ 0830).
Daniels (US 2019/0346925 A1) teaches vehicle speed determined by GPS (¶ 0190).
Liu (US 2017/0261941 A1) teaches a rotatable smart watch display (e.g. Figs. 9 and 10).
Youtube’s video on NUVIZ head up display accessed on 01/10/2020 at  https://www.youtube.com/watch?v=CeBGChiQEdY
Garmin, “Edge 20/25:  The Smallest and Lightest GPS Bike Computer with Connected Features from Garmin,” June 24, 2015, accessed 06/02/2020 at https://‌www.youtube.com/‌watch?‌time_continue=‌‌46&v=‌XIro1Z585FU&feature=emb_title

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481